Ciparick, J. (dissenting).
The Equal Protection Clause of the New York State Constitution explicitly prohibits both public and private discrimination (see NY Const, art I, § 11). Legislation implementing this provision states “[t]he opportunity to obtain education . . . without discrimination . . . is . . . recognized as and declared to be a civil right” (Executive Law § 291 [2]). Further, Executive Law § 296 (4) provides that
“[i]t shall be an unlawful discriminatory practice for an education corporation or association which holds itself out to the public to be non-sectarian and exempt from taxation pursuant to the provisions of article four of the real property tax law to deny the use of its facilities to any person otherwise qualified, or to permit the harassment of any student or applicant, by reason of his race, color, religion, disability, national origin, sexual orientation, military status, sex, age or marital status.”
Today, the majority curtails the breadth of this statute by limiting the definition of “education corporation or association” to only private schools and exempting public school districts from the jurisdiction of the State Division of Human Rights (SDHR). Because I believe that exclusion of public school children from the full protection of the Human Rights Law contradicts the plain language of the statute, the Legislature’s declared purpose and New York’s fundamental public policy against discrimination, I respectfully dissent.
L
Ithaca City School District
During the 2005-2006 school year, petitioner’s daughter (E.K), a 12-year-old African-American student attending public school in Ithaca, was repeatedly subjected to racial insults, threats and physical harm from a group of white male students. Among other things, the boys made comments to E.K. such as: “Do you mind if I call you my nigger?” and “we shoot niggers like you in the woods.” One student told E.K. that he had a hunting rifle with her name on it. The majority of the incidents occurred on the school bus. Petitioner repeatedly sought help from school officials. Despite acknowledging that there was a “racial tidal wave” at the school and that E.K.’s school bus was a “hell hole,” officials only meted out ineffective one or two day suspensions on the perpetrators and refused to ban the offending students from the school bus.
*497Because of the harassment, E.K.’s grades fell and her mental health deteriorated. Petitioner filed a complaint with the SDHR. After a public hearing before an administrative law judge, it was determined that the school district had violated Executive Law § 296 (4) by permitting the repeated harassment of a student on the basis of race. Specifically, the division found that the school district “repeatedly chose a course of action which both put the interests of the white male perpetrators ahead of the interests of the black female student, and was repeatedly shown to be, and acknowledged to be, ineffective in stopping the discriminatory conduct.” The administrative law judge ordered the school district to pay compensatory damages to E.K. and her mother in the amount of $500,000 each. The SDHR affirmed the findings, but lowered both damage awards to $200,000. The school district challenged the determination. Supreme Court determined that the SDHR lacked jurisdiction to investigate public schools. The Appellate Division reversed holding that the SDHR did indeed have jurisdiction over public schools (see Matter of Ithaca City School Dist. v New York State Div. of Human Rights, 87 AD3d 268 [3d Dept 2011]).
North Syracuse Central School District
The underlying complaint in this case was filed by the mother of a 14-year-old African-American student (L.T.), who attended public school in North Syracuse. The mother complained that her child was targeted for abuse because of her race and had been called names such as “gorilla” and “fat black bitch.” The SDHR investigated and interviewed school officials who confirmed that L.T. had been targeted by bullies but that the harassment was based on personal hygiene and weight as opposed to race and that the terms “gorilla” and “fat black bitch” were not “race based insults.” The SDHR found probable cause to support a violation of Executive Law § 296 (4) and ordered a full public hearing on the issue. The school district filed a CPLR article 78 petition in Supreme Court challenging the SDHR’s jurisdiction. Supreme Court granted the petition, finding that the SDHR had no jurisdiction over the school district. The Appellate Division reversed, holding that the school district was required to exhaust its administrative remedies, including raising its jurisdictional challenge to the SDHR prior to commencing an article 78 proceeding (Matter of North Syracuse Cent. *498School Dist. v New York State Div. of Human Rights, 83 AD3d 1472 [4th Dept 2011]).1
IL
The majority has determined, through an analysis of tax law statutory history, that the term “education corporation or association,” as used in Executive Law § 296 (4), is intended to cover only private schools and accordingly provide protection for a very small percentage of students in the state. However, such an interpretation is contradicted by a plain reading of the statute, which we have long recognized as the clearest indication of legislative intent (see Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 583 [1998]). Executive Law § 296 (4) prohibits discrimination by any “education corporation or association which holds itself out to the public to be non-sectarian and exempt from taxation pursuant to the provisions of article four of the real property tax law.” It is uncontroverted that the term “education corporation or association” is not defined within the Executive Law. It is beyond cavil that public school districts are corporations organized for educational purposes (see NY Const, art X, § 5) and public schools hold themselves out to the public as non-sectarian and are exempt from taxation pursuant to article 4 of the RPTL (see RPTL 408). Section 296 (4) brings within the protection of the Human Rights Law private educational institutions, which had not previously been covered. That it used identical language as the RPTL does not work to now exclude public school districts. Thus, a plain reading of the statute indicates that the Legislature intended to confer authority to the SDHR over both public and private schools and the historical statutory analysis performed by the majority runs counter to the plain language of the statute.2
Moreover, in interpreting the statute, we also examine the purpose of a statute in determining legislative intent (see Matter of Sutka v Conners, 73 NY2d 395, 403 [1989]). Interpreting *499section 296 (4) as encompassing both public and private schools is in keeping with the overarching purpose of article 15 of the Executive Law—the Human Rights Law—which is:
“to assure that every individual within this state is afforded an equal opportunity to enjoy a full and productive life and that the failure to provide such equal opportunity, whether because of discrimination, prejudice, intolerance or inadequate education, training, housing or health care not only threatens the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state and threatens the peace, order, health, safety and general welfare of the state and its inhabitants” (Executive Law § 290 [3] [emphasis added]).
This statute also provides for the creation of the SDHR in order to
“encourage programs designed to insure that every individual shall have an equal opportunity to participate fully in the economic, cultural and intellectual life of the state; to encourage and promote the development and execution by all persons within the state of such state programs; to eliminate and prevent discrimination in employment, in places of public accommodation, resort or amusement, in educational institutions, in public services, in housing accommodations, in commercial space and in credit transactions and to take other actions against discrimination as herein provided; and the division established hereunder is hereby given general jurisdiction and power for such purposes” {id. [emphasis added]).
This language clearly indicates that “every individual”—including every school-age child—has a right to adequate education and that the SDHR has the authority, on behalf of “every individual,” to prevent discrimination in “educational institutions.”3 The majority’s limitation of the SDHR’s jurisdiction to only private schools does little to promote the broad purposes of the Human Rights Law, which is to provide a bias-free education for every individual.
*500Furthermore, by its own statutory language, “[t]he provisions [of the Human Rights Law] shall be construed liberally for the accomplishment of the purposes thereof’ (Executive Law § 300) and we have consistently embraced a liberal construction of the Human Rights Law in order to accomplish its stated purpose (see Matter of Cahill v Rosa, 89 NY2d 14, 20 [1996] [holding that a private dentist’s office is a place of public accommodation]). By adopting a strict and limiting interpretation of the statute, the majority is forgoing its duty to make sure that the Human Rights Law is implemented in such a way as to give every individual an opportunity for a bias-free education (see City of Schenectady v State Div. of Human Rights, 37 NY2d 421, 428 [1975] [“it is the duty of courts to make sure that the Human Rights Law works and that the intent of the Legislature is not thwarted by a combination of strict construction of the statute and a battle with semantics”]). It is antithetical to the purpose of the Human Rights Law to exempt public schools from its mandate. We have noted that discrimination is “all the more invidious” when practiced by state run entities (Koerner v State of N.Y., Pilgrim Psychiatric Ctr., 62 NY2d 442, 448 [1984]). The clear and expressed intent of the Human Rights Law is to protect “every individual” in the state from the evils of discrimination. As argued by the State, nothing in the text of the Human Rights Law compels a reading, as that employed by the majority, that would exclude public school districts from the coverage of section 296 (4) and its remedial purpose. It is implausible that the Legislature intended to exempt public schools and the thousands of children who attend these schools from the protection of the Human Rights Law and the oversight of the SDHR.
Thus, I would affirm both Appellate Division orders.
Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Ciparick dissents and votes to affirm in a separate opinion in which Chief Judge Lippman and Judge Jones concur.
In each case: Order reversed, etc.

. It should be noted that the statutory interpretation question was fully litigated below, although the Appellate Division did not reach it in dismissing the school district’s petition.


. That the Legislature intended to cover public schools is evident in that on the same day that it enacted Executive Law § 296 (4) (see L 1958, ch 960, § 23) it also amended the RPTL, adding article 4, which expressly included public school districts (see L 1958, ch 959). In fact, the Legislature, in the preamble to the act that enacted section 296, stated that the purpose of the act is “to harmonize certain provisions [of the Executive Law] with the real property tax law” (L 1958, ch 960).


. Notably, the statute uses the term “educational institutions” here as opposed to, as the majority argues, the more restrictive term “education corporation or association.”